Title: Remarks on Thomas Penn’s Estimate of the Province, 29 May 1759
From: Franklin, Benjamin
To: 


In the issue of May 26–29, 1759, The London Chronicle announced that An Historical Review of the Constitution and Government of Pensylvania was “This day published.” So appeared at last a work with which Franklin had been long and closely concerned. The main part of the book consists of a 380-page narrative of the colony’s political history from the granting of the royal charter to William Penn in 1681 to the end of September 1756. It includes, in full or in extract, many of the messages exchanged between the governors and the Assembly, organized and presented in such a way as to emphasize the allegedly selfish and arbitrary policies of the Proprietors and their deputies and to justify the Assembly’s position in the long series of disputes that had taken place. At the end there appears, in sixty-four pages of fine print, an appendix “containing sundry Original Papers” relating to these controversies. Among these are the Proprietors’ Answer to the Assembly’s Representation and the Assembly Committee’s Report on the Answer, Sept. 11, 1753 (above, V, 42–57); the Assembly Committee’s eloquent Report on the Governor’s Instructions, Sept. 23, 1756 (above, VI, 515–31); William Franklin’s letter to The Citizen, Sept. 17, 1757 (above, VII, 258–63), and Thomas Penn’s estimate of the value of the proprietary estates and revenues, with remarks on the estimate. The whole work was a major propaganda effort to win support, especially in Great Britain, for the Assembly in its protracted conflict with the Proprietors.
At the time and for many years afterwards, Franklin was generally regarded as the author of the Historical Review, but it has long been recognized that, although he and his son William supplied many of the materials, the actual writer was Richard Jackson. Franklin repeatedly denied authorship and was even a little apologetic to Norris for some of the expressions in the book, saying he “was not permitted to alter every Thing [he] did not fully approve.” In discussing it with David Hume, Sept. 27, 1760, he stated specifically that it “was not written by me, nor any Part of it, except the Remarks on the Proprietor’s Estimate of his Estate, and some of the inserted Messages and Reports of the Assembly which I wrote when at home, as a Member of Committees appointed by the House for that Service; the rest was by another Hand.” The Assembly “Messages and Reports” to which he referred have all been printed in earlier volumes of this edition; the “Remarks on the Proprietor’s Estimate” are printed below, preceded, in order to make them intelligible, by the Estimate itself.
The authenticity of the Penn Estimate has been sharply challenged. In a study of the proprietary system in Pennsylvania, William R. Shepherd pointed out that “No authentic document of this origin or nature is known to exist,” and added that the only direct reference to it or to Franklin’s remarks on it to be found among the Penn Manuscripts is in a letter from Thomas Penn to Richard Peters, May 18, 1767, in which the Proprietor declared: “It is quite impossible that Mr. Franklin’s accounts can have any foundation.” Shepherd strongly implied, but without directly saying so, that Franklin was guilty of outright forgery, and that he based the alleged Estimate either on his own knowledge of the procedures in the Pennsylvania Land Office or on information supplied by others in the colony. Shepherd pointed out, further, that the figures in the Estimate are greatly in excess of those found in other, more reliable records.
The present editors have been unable either to prove or to disprove the authenticity of the Penn Estimate, though it is clear that if it was a forgery Franklin was not the author. Writing to Joseph Galloway, Sept. 16, 1758, he acknowledged receipt of the paper and declared that it would “be of good Use.” Isaac Norris knew it had been sent to Franklin and he referred to its contents in a letter written a few days after the Historical Review was published. Obviously the paper was sent to Franklin from Pennsylvania as part of the “ammunition” his backers were supplying him for his assault on the Proprietors, and there seems no reason to believe that either Franklin or Jackson suspected its authenticity. Who wrote it, if it was a forgery, or how Franklin’s Pennsylvania friends got hold of it, if it was genuine, remains unknown. In any case, the remarks on the Estimate are clearly by Franklin and so are included here among his papers.
 

The Proprietaries have for a long Series of Years made a great Secret of the Value of their Estate and Revenue: By Accident the following authentic Paper is fallen into our Hands, and will serve as a Groundwork, on which the Reader may be enabled to form some Idea of the Value of that Estate in Pensylvania. It is a Copy of an original Paper drawn by Mr. Thomas Penn himself many Years ago, and endors’d
  “My Estimate of the Province, T Penn.”
  
“Estimate.




Pensylvania Curr.


“1 Lands granted since my Arrival are very near 270,000 Acres, of which not 10,000 have been paid for; more than of old Grants are remaining unpaid; is
}
£41,850
0
0


“2 The Rent on the said Grants is £550 Sterling a Year, which at 20 Years Purchase, and 165 per Cent. Exchange, is
}
18,150
0
0



“3 The old Rent, £420 a Year Sterling, at ditto, is
}
15,246
0
0


“4 Lands granted between Roll and the first Article are £570 a Year Sterling, which at 20 Years Purchase, and 165 per Cent. is
}
18,810
0
0


“5 To the Difference between £420 and £570 for Arrearages of Rents which may be computed at half the Time of the other Arrearages, that is 11 Years at 165 per Cent.
}
2,722
10
0


“6 Ferries let on short Leases, the Rents being £40 a Year are worth
}
1,000
0
0


“7 Lands settled in the Province for which no Grants are yet passed, except a few since the above Account was taken, not less than 400,000 Acres, which at £15 10s. 0d. amounts to
}
63,000
0
0


“The Rent at an Half-penny an Acre is £833 6s. 8d. a Year Sterling, reckon’d as above is
}
27,500
  0
  0




£188,278
10
0




  
    
“Manors.




    



M. from the City,
Acres,
per H.





“ 1 Conestogoe,
65
13,400
at £40
5,360
0
0


“ 2 Gilbert’s,
25
3,200
70
2,240
0
0


“ 3 Springfield,
12
1,600
75
1,200
0
0


“ 4 Highlands,
35
2,500
30
750
0
0


“ 5 Spring-tow[n],
37
10,000
35
3,500
0
0


“ 6 Vincent’s,
40
20,000
35
7,000
0
0


“ 7 Richland’s, 
35
10,000
15
1,500
0
0



  
    
      “ 9 About 20 Tracts in the several Counties, mostly 500 Acres each; reckon’d 10,000 at £40
      }
    
  

4,000
  0
  0


“ Springet’s-bury
207 Acres at £5
1,035
0
0





“8
{
On the North Side of the Town

  
    Back of the said Land 
  


50
30
1,500
0
0


15
10
150
0
0



  
    
      “ 9 Lot in the Bank at the North End of the Town, 200 Feet at £3
}
    
  

600
  0
  0




  
    
      “10 A Front and Bank Lot between Vine and Sassafras Street, 102 Feet at £6
}
    
  

  612
  0
  0



  
  
    “11 Bank Lot between Cedar and Pine Street, 204 Feet at £3
}
  
  

  612
  0
  0


“12 Front Lot on the Side of Cedar Street
102
3
306
0
0


“13 Ditto between Cedar and Pine Street
  160
  2
320
0
0


“14 Bank Lot between the same Streets
  40
  2
80
0
0


“15 Marsh Land near the Town
600 Acres at £3
1,800
0
0



  
    
      “16 Ditto 200 Acres, at 1s. Sterling Rent, and 165 per Cent. is
}
    
  

330
  0
  0


  “Lands within the Draft of the Town, at least 500 Acres.





“250 nearest Delaware, at £15 per Acre
}
3,750
0
0


  “250 nearest Schuylkill, at £10 per Acre
}
2,500
0
0


“17 Omitted.—Streiper’s Tract in Bucks County, 35 Miles; 5,000 Acres at £25
}
1,250
0
0


“18 The Rents of the above Manors and Lands being 77,072 Acres at a Half-penny per Acre. 20 Years Purchase, and 165 per Cent. Exchange, is
}
  5,298
  12
  0




  
  
£233,972
2
0


“The Government to be calculated at no less than was to have been paid for it, viz. £11,000 at 165 per Cent. is
}
18,150
  0
  0




  
  
£252,122
2
0



  “In this Calculation no Notice is taken of the Thirds reserved on the Bank Lots (a Copy of the Patents J. Penn has by him to shew the Nature of them
   *By these Patents, at the end of 50 Years the Proprietor was to have One Third of the Value of the Lots and the Buildings, and other Improvements erected on them.
) and nine Tenths of the Province remains undisposed of.
}





  “Three Fifths of all Royal Mines is reserved in the Grants, and in all Grants since the Year 1732. One fifth Part of all other Mines, delivered at the Pits Mouth without Charge is also reserved.
}





  “No Value is put on the Proprietor’s Right to escheated Lands; and, besides these Advantages, several Offices are in the Proprietor’s Gift of considerable Value.
}








“Register General,
about £200
}


“Naval Officer,
£300


“Clerk of Philadelphia,
£400


  “ Chester,
£300


  “ Bucks,
£200


“ Lancaster,
£200








  “Besides several other Offices of less Value. These are only guessed at.”
}





The above Paper has no Date, but by sundry Circumstances in it, particularly there being no Value put on the Thirds of the Bank Lots, because they were not then fallen in; and by the Valuation put on the Lands (which is very different from their present Value) it must have been drawn while Mr. Thomas Penn resided in Pensylvania, and probably more than Twenty Years ago; Since which Time a vast Addition has been made to the Value of the Reserved Lands, and a great Quantity of Land has been disposed of, perhaps equal to all preceding.
We must therefore add to the above Sum of £252,122 2s. 0d. the following Articles, viz.



  

Pensylvania Curr.


Brought over
£252,122
2
0


1.
  For the increased Value of the Lands of the Conestogoe Manor now valued at £400 per Hundred Acres, and in the above Estimate valued only at £40 per Hundred, the said increased Value being £360 per Hundred, on 13,400 Acres,
}
48,240
0
0


2.
  For the increased Value of Gilbert’s Manor, now worth £400 per Hundred Acres,
}
10,560
0
0


3.
  For Ditto on Springfield Manor, now worth £500 per Hundred Acres,
}
6,800
0
0


4.
  For Ditto on Highland’s Manor, now worth £350 per Hundred Acres,
}
8,000
0
0


5.
  For Ditto on Springtown, now worth £400 per Hundred Acres,
}
36,500
0
0


6.
  For Ditto on Vincent’s Manor, now worth £300 per Hundred Acres,
}
53,000
0
0


7.
  For Ditto on Richland’s now worth £450 per Hundred Acres,
}
43,500
0
0


9.
  For Ditto on the 20 Tracts, now worth £300 per Hundred Acres,
}
26,000
0
0


8.
  For Ditto on Springetsbury, &c. at least
}
2,685
0
0


9.
  For Ditto on all the Articles of Lots from No. 9 to 14. being trebled in Value,
}
5,060
0
0


15.
  For Ditto on the Marsh Land, now worth £20 per Acre,
}
10,200
0
0


16.
  For Ditto on the Value of Lands within the Draft of the Town, now worth one with another, £50 per Acre,
   *The Lots of Land within the Plan of the Town were originally promis’d to be given to the Purchasers of Land in the Country. But that has been long since discontinued; and for many Years past the Proprietor has shut the Office, and forbid his Agents even to sell any more of them; intending to keep them all, till he can let them out on high Ground Rents, or on Building Leases. 500 Acres divided into House Lots, and dispos’d of in this Manner, will alone make a vast Estate. The old Proprietor likewise in his Plan of the City, laid out five large Squares, one in each Quarter, and one in the Centre of the Plan, and gave the same to the Inhabitants for publick Uses. This he publish’d in all his Accounts of the Country, and his Papers of Invitation and Encouragement to Settlers; but as no formal Deed or Conveyance of those Squares is now to be found, the present Proprietor has resum’d them, turn’d them again into private Property that the Number of his Lots may be increas’d; and his Surveyor General in his lately publish’d Plan of the City, has conceal’d all those Squares by running intended Streets over them. A Proceeding equally odious to the People, and dishonourable to the Family!

}
18,750
  0
  0



17.
  For Ditto on Streiper’s Tract now worth £325 per Hundred.
}
  15,000
  0
  0

  
    
    [On the next Articles for the Reserved Rent, and the Value of the Government, we add no Advance.]
    
    
    
  
  
For the Thirds of the Bank Lots and Improvements on them, as they fell in after this Estimate was made; reckoning every 20 Feet of Ground with its Improvements, one with another, worth £480 the Thirds being £160 for each 20 Feet,
}
  37,280
  0
  0




  
  573,697
  2
  0



  Thus far for the present Value of what was then estimated, But since that Time, very great Quantities of Land have been sold, and several new Manors laid out and reserv’d; one of which, viz. that of Conedoguinet is said to contain 30,000 Acres: The Quantity sold since the Estimate, must be at least equal to what was sold before, as the People are doubled, and the Manors probably equal in Quantity: We may therefore suppose, that a fair Estimate of the Lands sold, Rents and Manors reserved, and new Towns laid out into Lots, since the above Estimate, would be at least equal to it, that is another Tenth, and amount also to £573,697 2s. 0d.
}
  573,697
  2
  0


  For Eight of these Nine Tenths of the Province which were not dispos’d of at the Time of making the Estimate; Note, The Province Grant to William Penn is of three Degrees of Latitude, and five of Longitude; each Degree of Latitude contains 69½ Statute Miles, and each Degree of Longitude about Lat. 40 contains 53 Statute Miles; so the Dimensions of the Province are 265 Miles by 208½, which gives for its Contents 55,252½ square Miles or Thirty five Millions, Three Hundred and Sixty-one Thousand, Six Hundred Acres; Eight Tenths of this Quantity, is 28,289,280 Acres, which at £15 10s. per 100 Acres (the present selling Price) is
}
  4,384,838
  8
  0



  For the yearly Quitrent on 28,289,280 Acres at a Halfpenny Sterling per Acre, is £58,936 per Annum, which at 165 per Cent. and 20 Years Purchase, is
}
  1,856,484
  0
  0


  For the additional Value on One Tenth Part, at least, of those Eight Tenths, which being pick’d out of the best of the Lands after every Purchase from the Indians, before any private Person is allowed to take up any, and kept for 20 or 30 Years, is to be sold at a Medium for £300 per 100 Acres Advance; this on 2,828,928 Acres, is
}
  8,486,784
  0
  0


  For the Three Fifths of all Royal Mines, and One Fifth of all other Mines reserv’d to these Lords Proprietors, we can as yet estimate no Sum, and must leave it a Blank as we find it; but since in the Ridges of Mountains not yet settled, some very valuable Specimens of Ores have been found by Travellers, it is not unlikely this Article may in Time become considerable beyond Computation.
}






  For the Offices we shall likewise make no Estimation, tho’ they are greatly increas’d in Number and Value, with the Increase of People; as we believe the Proprietaries do not raise immediate Money from the Grants of those Offices at present, they being chiefly dispos’d of to bribe or reward their Partisans and Favourites; in which however they may find their Account.
}





  For the Escheats we likewise add nothing; for tho’ it is thought a valuable Article, we have no Information on which we can form any Judgment concerning its Value, it must however be continually increasing.
}





  There is another Article, we are greatly at a Loss about, which is the Interest of Money arising to the Proprietors from Securities on Lands possess’d by Persons unable to make present Payment. These pay not only Quitrent for the Land but Interest for the Purchase Money. This Interest
   *See Fisher’s Account hereafter.
 is thought to be a very considerable Income, but we cannot estimate it.
}





  The Three Lower Counties on Delaware, which are a distinct Territory and Government from the Province of Pensylvania, and held by a different Title, are also a very valuable Part of the Proprietary Estate; tho’ what Value should be put on the same is at present difficult to say.
}

  
  


  Total in Pensylvania Currency

  £15,875,500
  12
  0


In Sterling, about Ten Millions!
But on the whole, it appears pretty clearly, that deducting all the Articles containing the Valuation of Lands yet unsold, and unappropriated within their Patent, and the Manors and Rents to be hereafter reserv’d, and allowing for any small over-Valuations in their present reserv’d Lands and Incomes [tho’ ’tis thought if any be it will not be found to exceed the under-Valuation in other Instances] there cannot remain less than a Million of Property which they now at this Time have in Pensylvania.
And in that Province there are but 20,000 Families, to each of which, one with another, there does not belong more than £300 of Property, if so much; which multiply’d by 20,000 gives £6,000,000 for the whole Property of the People there.
The Proprietaries then have in present Possession a Property there at least equal to one sixth of That of the People. They ought therefore to pay the same Proportion of the Taxes.
That the Reader may form some Judgment of the Profits made by this Monopoly of Land in America in Favour of the House Of Penn, we shall just mention, that the Land is first purchased of the Indians, and none but the Proprietors are allow’d to purchase of the Indians within the Limits of their Grant: The Indians of late Years have somewhat rais’d their Price; and for the last great Purchase in 1754, which was of about Seven Millions of Acres, they demanded (how much do you think?) no less than 2000 Dollars amount at Seven and Sixpence Currency each, to Seven Hundred and Fifty Pounds.




Pensyl. Currency.


The Land so bought the Proprietor has the Moderation to sell (except the best of it serv’d in Manors for himself) at so low a Price as £15 10s. 0d. per Hundred Acres, which will produce
}
£1,085,000
0
0


Deduct the Purchase Money

750
  0
  0


Remains Profit

£1,084,250
0
0


  Besides the Profit of a Tenth of the 7,000,000 Acres, reserv’d in Manors to be sold hereafter at an Advance of at least £300 per Hundred Acres
}
2,100,000
0
0


  And also the Quitrent to be reserv’d on 7,000,000 Acres at ½d. Sterling per Acre £14,583 6s. 8d. which at 165 per Cent. and 20 Years Purchase, is worth
}
£481,250
  0
  0


Profit, in all

£3,665,500
0
0



But the Indian Council at Onondago not being satisfied with the sale of so much Land at once, the Proprietors have since been obliged to disgorge a Part of the Hunting Country they had not paid for, and reconvey the same to the Indians, who, when they are dispos’d to sell it, may possibly demand 2000 Dollars more, for which the above Account must then have Credit.
One would think that where such good Bargains are bought of the poor Natives, there should be no Occasion for fraudulent Art to over-reach them, in order to take more than is granted: And that if a War occasion’d by such Injuries should be drawn upon the innocent Inhabitants, those who were the Cause of the War, if they did not, as in Justice they ought, bear the whole Expence of it, at least they would not refuse to bear a reasonable Part. Whether this has ever been the Case is now a Subject of Publick Enquiry.
But let us see how the Land bought in such lumping Pennyworths of the Natives by the Monopolist, is huckster’d out again to the King’s Subjects. To give the Reader some Idea of this, after remarking that £15 10s. 0d. per Hundred Acres for wild Land, is three Times dearer than the Proprietor of Maryland’s Price, and ten Times dearer than his Majesty’s Lands in Virginia and Carolina, both as good if not better Countries, we shall present him with a genuine Account, stated under the Hand of the Proprietor’s Receiver General, obtain’d with great Difficulty by the Purchaser of two Tracts of Land, some Time after he had paid his Money; when on more particular Consideration of the Sum paid compar’d with the Quantity bought, he imagin’d he had paid too much. The Account is as follows, viz.



John Fisher in Right of Jacob Job

Dr.


“To Land 423 A. 53 Ps. in Pextang Township, Lancaster County, granted to said Job by Warrant of Mar. 19th, 1742
}
£65
12
1


“Interest from 1st March 1732 to 19th March 1742, is 10 Years 18 Days
}
39
  11
  2




105
3
3


“19th March 1742, paid

  15
  
  




90
3
3


“Int. from 19th March 1742 to 20th February 1747, is 4 Years, 11 Months, 1 Day
}
26
11
11


“Quitr. to next Month is 15 Years, £13 4s. 7d. Sterl. at 85 per Cent.

  24
  9
  6




141
4
8




“John Fisher in Right of Thomas Cooper

Dr.


“To Land 268 Acres in Pextang Township, Lancaster County granted by Warrant of 9th January 1743 to said Cooper
}
£41
10
9


“Interest from 1st March 1737 to 9th January 1743 is 5 Years, 10 Months, 8 Days
}
  14
  11
  9




56
2
6



“9th January 1743 Paid

  7
  10
  0




48
12
6


“Interest from 9th January 1743 to 20th February 1747 is 4 Years, 1 Month, 11 Days
}
11
19
10


“Quitr. to next Month is 10 Years, £5 11s. 8d. Sterl. at 85 per Cent.

  10
  6
  7




70
18
11


  

£141
4
8

20th February 1747.


  70
  18
  11




212
3
7




  
  10
  
Transfer, &c.



212
13
7






Philadelphia, 23d February 1747.
“Received of John Fisher Two Hundred and Twelve Pounds, Three Shillings and Seven Pence, in full for 423 Acres in Pextang Township, granted by Warrant of 19th March 1742, to Jacob Job, and for 268 Acres in same Township, by Warrant of 9th January 1743 to Thomas Cooper, both in the County of Lancaster.
  For the Hon. Proprietaries,


£212
3
7





10

Fees



  (

  )




212
13
7



  Lynford Lardner Receiver Gen.
N. B. The Quitrent in full to 1st March 1747.
The Purchaser not being skill’d in Accounts, but amaz’d at the Sum, apply’d to a Friend to examine this Account, who stated it over again as follows, viz.


     “John Fisher in the Right of Jacob Job,
Dr.


1742. 19th March.
“To 423 Acres, 50 Per. of Land, in Pextang, County Lancaster, granted to said Job by Warrant dated this Day
}
£65
  12
  1


  
“By Cash paid that Day

  15
  0
  0




  
  £50
  12
  1



  
“To Interest on £50 12s. 1d. from the 19th March 1742 to 20th Feb. 1747, being 4y. 11 m. 1d.
}
14
18
9


  
  “To 5 Years Quitrent for said Land at One Halfpenny Sterl. per Acre Ann. viz. from March 1742, the Time the Land was surveyed (for Quitrent ought not to be paid before) to March 1747 amounting in the whole to £4 8s. 4d. Sterling at 85 per Cent. the Exchange charg’d in the Account delivered
}
  8
  5
  9


  
  “20th Feb. 1747. Sum due on Job’s Right

£73
16
7




   “John Fisher, in Right of Thomas Cooper.
  
Dr.


1743. 9th January,
“To 268 Acres of Land in Pextang aforesaid, granted said Cooper by Warrant this day
}
£41
10
9


  
“By Cash paid that Day

  7
  10
  


  
“9th Jan. 1743, Ballance due

£34
0
9


  
“To Interest on £34 0s. 9d. from 9th Jan. 1743, to 20th Feb. 1747 being 4y. 1 m. 11d.
}
8
7
8


  
“To 4 Years and 2 Months Quitrent for said Lands, viz. from Jan. 1743 to the First March 1747, Amounting in the whole to £2 6s. 6d. Sterling, at 85 per Cent
}
4
  7
  2¼


  
“20th Feb. 1747. Sum due on Cooper’s Right

£46
15
7¼


“In Feb. 1747, John Fisher obtained a Proprietary Patent for the Lands above mentioned. But by the Accompts then exhibited to him, and which he paid, he was charged on Job’s Right £141 4s. 8d. which is £67 8s. 1d. more than the above Account, and also was charged on Coopers Right, £70 18s. 11d., which is £24 3s. 3¾d. more than the above Accompt of Cooper’s. So that by the two Accompts it is supposed he has paid £91 11s. 4¾d. more than could legally be received from him.

“The Reason of such great Difference in the Accompts are as follow, viz.
“1st That Interest has been charged on the Consideration Money for Job’s Land, for 10 Years and 18 Days before the Land was survey’d.
“2d That Quitrent has also been charged for that Time at 85 per Cent.
“3d That the Principle and Interest to the Time of Warrant and Survey were added together, and that Interest was charged for that Total to the Time the Patent was granted.
“4th That Interest has been charged on the Consideration Money for Cooper’s Land, for 5y. 10 m. 8 d. before the Land was survey’d.
“5th That Quitrent has also been charged for that Time at 85 per Cent.
“6th That the Principle and Interest to the Time of Warrant and Survey were added, and Interest charged for that Total to the Time the Patent was granted, which is compound Interest.”
To these Remarks of the Accountant we shall only add, That the Price of Exchange between Philadelphia and London is not fix’d, but rises and falls according to the Demand for Bills; That 85 per Cent. charg’d for the Exchange in this Account is the highest Exchange that perhaps was ever given in Pensylvania, occasion’d by some particular Scarcity of Bills at a particular Time; That the Proprietor himself in his Estimate reckons the Exchange but at 65, which is indeed near the Medium, and this Charge is 20 per Cent. above it. That the Valuing the Currency of the Country according to the casual Rate of Exchange with London, is in itself a false Valuation, the Currency not being really depreciated in Proportion to an occasional Rise of Exchange; since every Necessary of Life is to be purchas’d in the Country, and every Article of Expence defray’d by that Currency (English Goods only excepted) at as low Rates after as before such Rise of Exchange; That therefore the Proprietor’s obliging those who purchase of him to pay their Rents according to the Rate of Exchange is unjust, the Rate of Exchange including withal the Risque and Freight on remitting Money to England; and is besides a dangerous Practice, as the great Sums to be yearly remitted to him, put it in the Power of his own Agents to play Tricks with the Exchange at Pleasure, raise it at the Time of Year when they are to receive the Rents, by buying a few Bills at a high Price, and afterwards lower it by refraining to buy till they are sold more reasonably.
By this Account of the Receiver General’s, it appears we have omitted two other Articles in the Estimation of the Proprietary Estate, viz.


For the Quitrents of Lands many Years before they are granted!
}
– – – –


  For the Interest of the Purchase-Money many Years before the Purchases are made!
  }
– – – –


On what Pretence these Articles of Charge are founded, how far they may be extended, and what they may amount to, is beyond our Knowledge; we are therefore obliged to leave them blank till we can obtain more particular Information.

